DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 01/22/2022 has been fully considered in preparing for this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US. Patent App. Pub. No. 2020/0278735, “Ansari” hereinafter) in view of Kwa et al. (US. Patent App. Pub. No. 2015/0381990, “Kwa”).
As per claim 1, referring to Fig. 1, Ansari teaches a method comprising: 
transmitting pixel data for a first frame from a processor (GPU 106) to a display device (sink device 104, which is a display device, see ¶ [12]) at a first rate (¶ [18], “In some examples, the sink device 104 (typo, should have been the source device 102) transmits the frame data at a first pixel clock frequency (e.g., 144 Hz) based on the capabilities of the sink device 104 (e.g., to transmit the frame data as quickly). This is a typo because ¶ [14] recites “Examples disclosed herein transfer frame (e.g., pixel information corresponding to a frame to be displayed) from the source device at a high pixel clock frequency to quickly pass the display information to the sink device”. See also ¶ [50]), the first rate (e.g. 144 Hz) higher than a rate at which the display device scans out pixel data to refresh a display panel (¶ [50], “Accordingly, even though the sink device 104 is receiving pixels at the 144 Hz rate, the display 114 is effectively running at 24 Hz”, which is the display refresh rate as disclosed in ¶ [12]).
Ansari does not expressly teach the first rate based on a detected compression ration of the pixel data.
However, Kwa teaches a method of transmitting pixel data from a GPU to a display device (Fig. 1) in which a display panel can operate at different refresh rates (50Hz or 60Hz, see ¶ [8-9], and also Fig. 3, step 32, ¶ [20]), similar to that of Ansari, wherein the first rate is based on a detected compression ratio of the pixel data (¶ [8-10], referring to Table 1, columns 3 and 4, i.e. based on the compression ratio and bandwidth of the DisplayPort® interface).

As per claim 2, the combined Ansari-Kwa further teaches receiving at the processor from the display device an indication that the display device is capable of supporting accelerated transmission of pixel data (Ansari, ¶ [18], “The sink device 104 may transmit the capabilities (e.g., refresh rate(s), pixel clock frequency range, pixel retention capabilities, resolution capabilities, vertical blanking duration, etc.) when first connected to the source device 102 and/or at any other time”. As addressed above, refresh rate is used to the source device to transmit higher rate of pixel data.
As per claim 3, the combined Ansari-Kwa also teaches placing a portion of the processor in a reduced power state in response to the processor completing transmission of the first frame to the display device (Ansari, ¶ [19], after the source device transmit frame data, “Additionally, the example source display controller 108 and/or other components of the source device 102 may turn off components and/or functionalities and/or may enter a low power state”).  
As per claim 4, the combined Ansari-Kwa does also teach wherein the portion of the processor comprises one of a memory from which the processor accesses pixel data and an interface through which the processor transmits pixel data (as addressed above, the source display controller enters low power mode after frame transmission complete. As shown in Fig. 2 of Ansari, the source display controller includes sink interface 208 for transmitting frame data (see ¶ [23-24]).  
receiving at the processor from the display device an indication of the rate at which the display device outputs the pixel data to refresh the display panel (Ansari, ¶ [18] recited above, i.e. the sink device sending refresh rate capabilities to the source device); and 
signaling to the display device that the first rate will be decoupled from the rate at which the display device uses the pixel data to update the display panel (Ansari, ¶ [50], signaling the sink device (via a Flip signal, Fig. 5) the transmission rate is 144 Hz instead of the refresh rate 24 Hz). 
As per claim 7, as addressed in claim 1, the combined Ansari-Kwa does teach wherein the first rate is based on a detected compression ratio of the pixel data and a bandwidth (Kwa, ¶ [8-10], referring to Table 1, columns 3 and 4, i.e. based on the compression ratio and bandwidth of the DisplayPort® interface) of an interconnect connecting the processor to the display device (interface 31, such as an embedded DisplayPort interface, see ¶ [13]). Thus, claim 7 would have been obvious over the combined references for the reason above.
	As per claim 8, as addressed in claims 1 and 7 above, the combined teachings of Ansari and Kwa discloses a method, comprising: 
compressing pixel data for a first frame (Kwa, Fig. 3, step 12); and 
transmitting the pixel data from a processor to a display device at a first rate (see claim 1, transmitting frame data at e.g. 144 Hz taught by Ansari), the first rate based on a detected compression ratio of the pixel data and a bandwidth of an interconnect connecting the processor to the display device (see claims 1 and 7 addressed above referring to Kwa).  Thus, claim 8 would have been obvious over the combined references for the reason above.

Claim 10, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
As per claim 15, as addressed in claims 1, 7, and 8 above, the combined Ansari-Kwa teaches a processor comprising: a graphics processing unit (GPU) configured to: compress pixel data for a first frame; and transmit the pixel data to a display device at a first rate, the first rate based on a detected compression ratio of the pixel data and a bandwidth of an interconnect connecting the GPU to the display device.  
As per claim 16, as also addressed in claim 1, the combined Ansari-Kwa does teach the first rate is independent of a rate at which the display device scans out the pixel data to refresh a display panel. Claim 16 would have been obvious over the combined references for the reason above.
Claim 17, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.

Claim 20, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US. Patent App. Pub. No. 2020/0278735) in view of Kwa et al. (US. Patent App. Pub. No. 2015/0381990) further in view of Wyatt (US. Patent App. Pub. No. 2012/0242671).
As per claim 6, the combined Ansari-Kwa does not explicitly teach storing the first frame at a frame buffer during a first refresh cycle of the display panel; and scanning the first frame out from the frame buffer to the display panel during the first refresh cycle.  Ansari does teach the GPU 106 stores the generated frame data into a frame buffer (¶ [17]).
	Wyatt teaches a similar method of transmitting pixel data from a GPU to a display device at a rate different from the refresh rate of the display device (see ¶ [68]), wherein the method includes storing the first frame at a frame buffer during a first refresh cycle of the display panel (Fig. 2A, frame buffer 224); and scanning the first frame out from the frame buffer to the display panel during the first refresh cycle (¶ [26-27], and [37], i.e. storing and scanning pixel data from frame buffer 224 according to the timing of the TCON 210 and under the control of the SRC 220).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Wyatt and combine with the method as taught by the combined Ansari-Kwa as addressed above, the 
	Claim 12, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered but they are not persuasive. Claim 1 rejection has been revised to address the newly added limitation.
In response to Applicant’s arguments that the cited references fail to teach the first rate based on a detected compression ratio of the pixel data. In response, the examiner respectfully disagrees. It should be noted that the claimed limitations are rejected based on the combined teachings of both references Ansari and Kwa, not individually. As addressed in the rejection above, Ansari teaches transmitting pixel data for a first frame from a processor to a display device at a first rate as described in ¶ [12], [18], and [50] addressed above, the first rate (e.g. 144 Hz) higher than a rate at which the display device scans out pixel data to refresh a display panel (see ¶ [50], “Accordingly, even though the sink device 104 is receiving pixels at the 144 Hz rate, the display 114 is effectively running at 24 Hz”, which is the display refresh rate as disclosed in ¶ [12]).  
Kwa is cited to teach how the transmission rate is related to the compression ratio and bandwidth of an interconnect on a DisplayPort® as shown in the table clearly described in paragraphs [8-10]. According to the table, the transmission rate (e.g. RBR, HBR1, HBR2, etc.) is based on the compression ratio (e.g. compression ratio = 2) in column 3 and 4. Fig. 3 and ¶ [17] of Kwa discloses the frame data is compressed and transmitted to a display device. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Applicant argues the teachings of Ansari and Kwa separately the interpretation of the claimed limitations whereas the rejection is relied on both references.
Applicant further argues that the cited references fails to teach all the features of claim 2, in particular, fails to teach receiving at the processor from the display device an indication that the display device is capable of supporting accelerated transmission of pixel data. However, as addressed in the rejection above, Ansari teaches the display devices (sink device) transmits the display capabilities (referring to ¶ [18]) to the source device. It is also noted that the claim language does not specify the scope of accelerated transmission, thus it is interpreted as high transmission rate. The examiner also respectfully disagrees with Applicant’s arguments that the cited references fails to teach the limitations of claim 5 because Applicant does not clarify why the examiner’s interpretation does not meet the claim requirement. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611